Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The office action is in response to application filed on 11/16/2020 in which claims 1-20 were presented for examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such limitations are “means of entry and exit” in claim 2.

Claim Objections
Claims 15-19 are objected to because of the following informalities:  
Claim 15-19 recites “the article” . It is unclear what applicant is referring to.  For purposes of examination, “the article” is being considered as “the article of clothing”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biscuiti (US 20150173435 A1).
Regarding Claim  1, Biscuiti discloses an article of clothing (Fig 1, #100) to be worn by a user, the article of clothing comprising: a main body including an interior portion and an exterior portion that face in opposite directions, the main body including a top perimeter that that defines a top port (Annotated Fig 1 below) and a bottom perimeter that defines a bottom port (Annotated Fig 1 below), the top port and the bottom port being disposed at opposite vertical portions of the main body so as to be in fluid communication with one another to allow passage of a head of the user therethrough, and wherein the main body defines a vertical axis that extends through the top port and the bottom port; and a shield disposed on at least a portion of the top perimeter of the top port to prevent air expelled from the user from escaping through the top port adjacent the shield (Annotated Fig 1 below). Please note: The “underlined phrases” above are functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function. The garment #100 of Biscuiti is capable of performing the function as claimed.

    PNG
    media_image1.png
    510
    732
    media_image1.png
    Greyscale
 
Annotated Fig 2 of Biscuiti 
Regarding claim 2, Biscuiti discloses the limitation of claim 1 as described above and further discloses wherein the top port and the bottom port are an exclusive means of entry and exit into and out of the main body by the user (Annotated Fig 1 above).
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the top port and bottom ports disclosed by Biscuiti is fully capable of performing the intended use claimed. (e.g. The top port and bottom port provide “exclusive means of entry and exit” to the wear when putting on or taking out the garment).
Regarding claim 3, Biscuiti discloses the limitation of claim 1 as described above and further discloses wherein the shield extends along approximately 50% of the top perimeter of the top port (Figs 1 and 4-6 shows guard #102 covers approximately 50% of the top perimeter of the shirt’s head opening/top port).
Regarding claim 4, Biscuiti discloses the limitation of claim 1 as described above and further discloses wherein the shield extends along greater than 30% of the top perimeter of the top port and less than 75% of the top perimeter of the top port (Figs 1 and 4-6 shows guard #102 covers 30-70% of the top perimeter of the shirt’s head opening/top port).
Regarding claim 5, Biscuiti discloses the limitation of claim 1 as described above and further discloses wherein the shield is disposed on at least a part of the interior portion of the main body and at least a part of the exterior portion of the main body (Annotated Fig 1 above).
Regarding claim 10, Biscuiti discloses the limitation of claim 1 as described above and further discloses wherein the main body is made of a first material and the shield is made of a second material, and wherein the first material and the second material are of different compositions from one another, and wherein the first material is thinner than the second material (¶-32, lines 9-23, see Annotated Fig 1 above or Fig 5-6 for the thickness of each material). 
Regarding claim 11, Biscuiti discloses the limitation of claim 1 as described above and further discloses wherein the interior portion of the main body adjacent the top port defines a main body inner diameter and the main body cooperates with the shield to define an article inner diameter, and wherein the main body inner diameter is greater than the article inner diameter. (Annotated Fig 3 below).

    PNG
    media_image2.png
    400
    905
    media_image2.png
    Greyscale

Annotated Fig 3 of Biscuiti
Regarding claim 12, Biscuiti discloses the limitation of claim 1 as described above and further discloses wherein the shield includes a deformable element (Fig 7, #602 and #604, ¶-39) that is configured to be repeatably and plastically formed to match a contour of a face of the user so as to contact the face of the user thereby preventing air from traveling between the shield and the face of the user.
Examiner respectfully notes that the limitation “configured to be repeatably and plastically formed to match a contour of a face of the user so as to contact the face of the user thereby preventing air from traveling between the shield and the face of the user” is functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function. The deformable element (Fig 7, #602 and #604, ¶-39) of Biscuiti is capable of performing the function as claimed (due to the flexibility of the material as disclosed in ¶39-40).
Regarding claim 13, Biscuiti discloses the limitation of claim 12 as described above and further discloses wherein the shield includes a guard (Fig 7, #704 and #702, ¶-44) that surrounds the deformable element so as to embed the deformable element within the guard.
Regarding claim 14, Biscuiti discloses the limitation of claim 13 as described above and further discloses wherein the deformable element (Fig 7, #602 and #604, ¶-39) is configured to provide sufficient rigidity to retain a shape of the shield when a weight of the main body and the guard is applied thereon.
Examiner respectfully notes that the limitation “deformable element is configured to provide sufficient rigidity to retain a shape of the shield when a weight of the main body and the guard is applied thereon” is functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function. The deformable element (Fig 7, #602 and #604, ¶-39) of Biscuiti is capable of performing the function as claimed (deformable element #602 and #604 are made of resilient, springy, flexible and/or pliable material as disclosed in ¶-39, has at least some degree of rigidity).

Regarding claim 15, Biscuiti discloses the limitation of claim 1 as described above and further discloses wherein the main body defines a tube shape (Fig 1, Shirt #100 body has a tube shape) in which an inner diameter of the article including the top perimeter and the shield is less than an inner diameter of the article including the bottom perimeter (Annotated Fig 3 above, shows the difference of inner diameter and it is known in the art that the bottom perimeter is larger than the top perimeter with or without the shield).
Regarding claim 16, Biscuiti discloses the limitation of claim 1 as described above and further discloses wherein the article defines a top wall thickness immediately adjacent the top port and the main body defines a bottom wall thickness adjacent the bottom port, and wherein the top wall thickness of the article varies around the top perimeter of the main body and the bottom wall thickness of the main body is uniform around the bottom perimeter (Annotated Fig 4 below).

    PNG
    media_image3.png
    711
    676
    media_image3.png
    Greyscale

Annotated Fig 4 of Biscuiti
Regarding claim 17, Biscuiti discloses the limitation of claim 16 as described above and further discloses wherein the main body and the shield cooperate to define a top wall maximum thickness of the article and the main body defines a top wall minimum thickness at all locations along the top perimeter not shared with the shield (Annotated Fig 4 above).
Regarding claim 18, Biscuiti discloses the limitation of claim 17 as described above and further discloses wherein the top wall maximum thickness of the article is greater than the bottom wall thickness of the main body, and wherein the bottom wall thickness of the main body is equal to the top wall minimum thickness of the article (Annotated Fig 4 above).


Claims 1, 6-9and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carey et al. (US 6272690 B1). 
Regarding Claim  1, Carey discloses an article of clothing to be worn by a user (Fig 1-2, #10), the article of clothing comprising: a main body (Fig 1-2, #10 of  Fig 3 #36 and #38) including an interior portion (Fig 3, #44) and an exterior portion (Fig 3, #46) that face in opposite directions, the main body including a top perimeter that defines a top port (Annotated Fig 2 below) and a bottom perimeter that defines a bottom port (Annotated Fig 2 below), the top port and the bottom port being disposed at opposite vertical portions of the main body so as to be in fluid communication with one another to allow passage of a head of the user therethrough, and wherein the main body defines a vertical axis that extends through the top port and the bottom port (for clarification, See sideview in Fig 7; a vertical line would extend through the top port #18 and the bottom port) ; and a shield disposed on at least a portion of the top perimeter of the top port to prevent air expelled from the user from escaping through the top port adjacent the shield (Annotated Fig 2 below). Please note: The “underlined phrases” above are functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  The mask #10 of Carey is capable of performing the function as claimed.

    PNG
    media_image4.png
    584
    735
    media_image4.png
    Greyscale

Annotated Fig 2 of Carey
Regarding claim 6,  Carey discloses the limitation of claim 1 as described above and further discloses wherein the shield includes a proximal vertical portion that is attached to the main body and a distal vertical portion that is vertically opposite the proximal vertical portion, wherein the main body defines a main body length that extends along the vertical axis between the top perimeter of the top port and the bottom perimeter of the bottom port, and wherein a distance along the vertical axis between the bottom perimeter of the bottom port and the proximal vertical portion of the shield is less than the main body length (Annotated Fig 2.1 below).

    PNG
    media_image5.png
    707
    1252
    media_image5.png
    Greyscale

Annotated Fig 2.1 of Carey
Regarding claim 7, Carey discloses the limitation of claim 6 as described above and further discloses wherein the shield includes a first end and a second end that are spaced from one another by the main body (Annotated Fig 2.2 below).

    PNG
    media_image6.png
    254
    333
    media_image6.png
    Greyscale

Annotated Fig 2.2 of Carey

Regarding claim 8, Carey discloses the limitation of claim 7 as described above and further discloses wherein the shield includes a fold that defines a pocket for receipt of the main body therein, and wherein the pocket receives at least a portion of the top perimeter of the main body (Annotated Fig 2.3 below).

    PNG
    media_image7.png
    483
    511
    media_image7.png
    Greyscale

Annotated Fig 2.3 of Carey
Regarding claim 9, Carey discloses the limitation of claim 7 as described above and further discloses wherein the first end and the second end of the shield comprise the proximal vertical portion (Annotated Fig 2.1 and 2.2 above).
Regarding claim 19, Carey discloses the limitation of claim 1 as described above and further discloses wherein the article is configured to be worn over a neck and a face of the user such that the shield is laterally disposed over the face of the user from a first ear of the user to a second ear of the user (Figs 1-2, #10) and wherein the shield (Fig 1-3, #40 or Annotated Fig 2 above) is configured to be manipulated into a shape corresponding to contours of the face of the user and maintaining said shape without further adjustment . 
Please note: The “underlined phrases” above are functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  The mask #10 of Carey is capable of performing the function as claimed.
Regarding claim 20, Carey discloses the limitation of claim 1 as described above and further discloses wherein the shield includes a proximal vertical portion that is attached to the main body and a distal vertical portion that is vertically opposite the proximal vertical portion, wherein the main body defines a main body length that extends along the vertical axis between the top perimeter of the top port and the bottom perimeter of the bottom port, and wherein a distance along the vertical axis between the bottom perimeter of the bottom port and the distal vertical portion of the shield is greater than the main body length (Annotated Fig 2.4 below).

    PNG
    media_image8.png
    680
    1251
    media_image8.png
    Greyscale

Annotated Fig 2.4 of Carey

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carey et al. (US 6272690 B1) in view of Smaller (US20170095681A1).
Regarding claim 12, Carey discloses the limitation of claim 1 as described above. However, Carey fails to disclose a deformable element that is configured to be repeatably and plastically formed to match a contour of a face of the user so as to contact the face of the user thereby preventing air from traveling between the shield and the face of the user.
Smaller discloses a mask with a deformable element (Fig 3, #14 malleable nose piece adjusting member, ¶-43) that is configured to be repeatably and plastically formed to match a contour of a face of the user so as to contact the face of the user thereby preventing air from traveling between the shield and the face of the user.
Carey and Smaller are considered analogous art to the claimed invention because they are in the same field of invention; face mask. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carey to have a deformable element as taught by Smaller in order to allow the user to adjust the fit of the mask at the nose, allowing for a more custom fit (¶-18 and 43).
Examiner respectfully notes that the limitation “configured to be repeatably and plastically formed to match a contour of a face of the user so as to contact the face of the user thereby preventing air from traveling between the shield and the face of the user” is functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function. The deformable element (Fig 3, #14 malleable nose piece adjusting member, ¶-43) of modified Carey is capable of performing the function as claimed (due to the material made as disclosed in ¶-43).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Jayaraman (US-20150352382-A1) discloses respiratory protection systems are provided containing a form-fitting facial frame and a removable filter media. The respiratory protection systems can alleviate the problems with fit and comfort of traditional respiratory protection systems. The form-fitting facial frame can intimately contact the face of a subject and can be configured to removably secure a filter media. The form-fitting facial frame can include an upper frame portion configured to intimately contact the dorsum nasi and cheekbone of a subject, and lower frame portion configured to intimately contact the jaw line of the subject. In some embodiments, the form-fitting facial frame is manufactured based upon a facial feature of a subject. The form-fitting facial frame can be manufactured by 3D printing. The respiratory system can be used with common mechanical filter media including N95 and N100 filter media.
-Hetz (US-5035006-A) discloses a garment selectively convertible between several different fashions, such as an ascot, a face and neck mask, and a visor, includes a body or bib portion having a protruding distal edge and opposing side edges. The garment further includes a nose portion having a proximate edge opposite the distal edge, and a breathing vent portion of a foraminous fabric interconnecting the body and nose portions. Two opposing side straps extend outwardly from each of the side edges to secure the garment on a wearer. The side straps may each have a mating portion of a VELCRO hook and eye fabric fastener means attached thereto for releasably interconnecting the straps to secure the garment on a wearer and to provide incremental size adjustment of the garment. Alternatively, the side straps may be permanently interconnected by an elastic insert for resiliently securing the garment on a wearer. The body, nose and strap portions of the garment are preferably formed by inner and outer layers of fabric, with the outer layer being of a water repellant or weather resistant fabric, and the inner layer being a soft fabric, such as a cotton fleece. A method is also provided of converting such a garment between uses as an ascot, a face mask, and a visor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SALLY HADEN/Primary Examiner, Art Unit 3732